Citation Nr: 1200291	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for numbness of the fingers.

6.  Entitlement to an increased rating for right ankle disability, currently evaluated as 20 percent disabling.

7.  Entitlement to an initial rating greater than 10 percent for service-connected migraine headaches.

8.  Entitlement to an initial rating greater than 10 percent for service-connected lumbosacral strain.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board regrets any further delay in adjudicating these claims, but finds that additional RO actions are required prior to final appellate review by the Board.

In a Statement of the Case (SOC) dated March 2009, the RO last adjudicated the issues of entitlement to higher initial ratings for service-connected migraine headaches and lumbosacral strain.  Since that adjudication, an extensive amount of medical records have been associated with the claims folder which have not been reviewed by the RO pertaining to these initial rating claims.  Absent a waiver of initial RO consideration of such evidence, the law generally requires that the case should be returned to the RO for consideration of this evidence in the first instance.  38 C.F.R. §§ 19.31, 20.1304(c).

Among the new evidence, the Veteran's counsel has submitted questionnaire responses by the Veteran generally alleging an increased severity in his service-connected right ankle, headache and lumbosacral spine disabilities since the last VA examinations were provided.  The Veteran's counsel has argued that remand is warranted due to the need for additional medical examination.  See generally VAOPGCPREC 11-95 (Apr. 7, 1995) (a new examination may be warranted where a claimant alleges that the disability in question has undergone an increase in severity since the time of his last examination).  Notably, these allegations are very vague and generally speak to increased pain symptoms as certain medications are no longer being prescribed.

The Board finally observes that a February 2009 VA examination report includes the Veteran's report of having filed a claim for disability benefits with the Social Security Administration.  In general, VA has a duty to assist a claimant in obtaining records such as Social Security Administration disability claim records when a reasonable possibility exists that such records are relevant to the claim(s).  See generally Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010).

Given these record defects, and the expressed attorney preference for remand in this case, the Board finds that a decision at this time would be premature.  As such, the Board will remand all claims to obtain the most recent VA clinical records of treatment, assist the Veteran in obtaining his Social Security Administration records, and allow the RO to further evaluate all claims in light of any evidence not previously reviewed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's clinical records of VA treatment since March 18, 2009, to include the Viera Outpatient Clinic in Florida.

2.  Obtain from the Social Security Administration a copy of any decision that was made on a claim for Social Security disability benefits awarded or denied, as well as the medical records relied upon concerning any determination rendered.  All efforts to obtain these records should be fully documented.

3.  Thereafter, after conducting any development indicated by newly received evidence, re-adjudicate the claims on appeal.  With respect to the initial ratings for migraine headaches and lumbosacral spine disability, the RO must consider all evidence added to the record since the last SOC was issued in March 2009.  If any benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

